 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9     ARTHUR RONESS,                                  Case No. C18-1030-RSM

10                   Plaintiff,                        ORDER DENYING PLAINTIFF’S
                                                       MOTION FOR RECONSIDERATION
11                        v.

12     T-MOBILE USA, INC., a Delaware
       Corporation,
13
                     Defendant.
14

15

16                                      I.     INTRODUCTION

17          This matter comes before the Court on Plaintiff Arthur Roness’s Motion for

18   Reconsideration. Dkt. #57. On July 11, 2019, this Court denied Plaintiff’s Motion for Partial

19   Summary Judgment. Dkt. #54. Plaintiff now requests that the Court reconsider its order based

20   on new evidence obtained from witness depositions. The Court has determined that response

21   briefing from Defendant T-Mobile USA, Inc. (“T-Mobile”) is unnecessary. See Local Rules W.D.

22   Wash. LCR 7(h)(3).

23
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION
     PAGE - 1
 1

 2                                         II.      BACKGROUND

 3          In its previous order, the Court denied Plaintiff’s Motion for Partial Summary Judgment

 4   on three of the five elements for a reasonable accommodation claim under the Washington Law

 5   Against Discrimination (“WLAD”): (1) Plaintiff had an impairment that is medically

 6   recognizable or diagnosable or exists as a record or history; (2) Plaintiff gave his employer notice

 7   of the impairment, or no notice was required because the employer knew about Plaintiff’s

 8   impairment; and (3) the impairment had a substantially limiting effect on Plaintiff’s ability to

 9   perform his job, or Plaintiff provided medical documentation to the employer establishing a

10   reasonable likelihood that working without an accommodation would aggravate the impairment

11   to the extent it would create a substantially limiting effect. Dkt. #54 at 7; RCW 49.60.040(7).

12          Plaintiff now requests reconsideration of his Motion for Partial Summary Judgment based

13   on “new evidence” obtained from the depositions of Dr. Randip Singh (Plaintiff’s physician), Ms.

14   Melysa Miles (T-Mobile’s accommodation manager), and Ms. Zarahy Martinez (representative

15   for T-Mobile’s third-party benefits administrator, Broadspire). Dkt. #57 at 2.

16                                           III.   DISCUSSION

17          A. Legal Standard

18          “Motions for reconsideration are disfavored.”      Local Rules W.D. Wash. LCR 7(h)(1).

19   “The court will ordinarily deny such motions in the absence of a showing of manifest error in the

20   prior ruling or a showing of new facts or legal authority which could not have been brought to its

21   attention earlier with reasonable diligence.” Id.

22

23
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION
     PAGE - 2
 1          B. New Evidence

 2          Plaintiff’s Motion does not argue manifest error by the Court in its prior ruling, nor does

 3   it identify a change in the controlling law. Instead, Plaintiff submits deposition testimony as “new

 4   evidence” compelling the Court to reverse its previous ruling. For reconsideration of a summary

 5   judgment motion, “evidence is not ‘newly discovered’ if at the time of summary judgment, it

 6   ‘could have been discovered with reasonable diligence.’” Rohr, Inc. v. UPS-Supply Chain Sols.,

 7   Inc., 939 F. Supp. 2d 1041, 1054 (S.D. Cal. 2013) (quoting Wallis v. J.R. Simplot Co., 26 F.3d

 8   885, 892 n. 6 (9th Cir.1994)).

 9          Plaintiff’s counsel explains that he could not depose Dr. Singh until June 13, 2019 and

10   could not depose Ms. Miles until June 20, 2019. Dkt. #57 at 3. Ms. Martinez was initially deposed

11   on May 22, 2019, but parties stipulated to a second deposition on July 8, 2019 after discovering

12   that T-Mobile’s third-party benefits administrator, Broadspire, failed to produce responsive

13   discovery materials. Id. However, Plaintiff filed his motion for partial summary judgment on

14   April 11, 2019—nearly three months before the close of discovery and nearly four months before

15   the deadline for dispositive motions. See Dkt. #13 (Scheduling Order setting discovery deadline

16   for July 1, 2019; dispositive motions due by July 30, 2019). Plaintiff could have obtained these

17   testimonies prior to moving for partial summary judgment simply by waiting until after

18   completion of discovery to file his motion. See Rohr, 939 F. Supp. 2d at 1054 (“Knight could

19   have obtained Ms. West's testimony prior to moving for partial summary judgment if it . . . merely

20   waited until after the completion of expert discovery to file its motion.”). Accordingly, none of

21   the deposition testimonies qualify as “newly discovered evidence” for purposes of a motion for

22   reconsideration.

23
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION
     PAGE - 3
 1          Even if the Court considers the evidence, Plaintiff’s Motion is without merit. The

 2   testimonies do not provide “uncontroverted” evidence warranting summary judgment on these

 3   three elements of Plaintiff’s WLAD claim. On the contrary, the testimonies raise material

 4   disputes of fact regarding Dr. Singh’s diagnosis of Mr. Roness’s condition and the

 5   accommodations that Dr. Singh requested from T-Mobile to address Mr. Roness’s diagnosed

 6   sleep apnea.

 7          The paperwork from Dr. Singh requested that T-Mobile modify Mr. Roness’s schedule as

 8   follows due to severe sleep apnea: “Monday thru Friday 0:500am -0:300pm excluding

 9   weekends.” Dkt. #58-1 at 18 (March 22, 2018 letter from Dr. Singh). Ms. Martinez’s testimony

10   confirms that these same restrictions were reflected in the paperwork submitted to Broadspire.

11   Id. at 13 (Questionnaire listed “modification of work schedule with a proposed time of five a.m.

12   to three p.m. and no weekends” signed by “the healthcare provider”). Contrary to the information

13   provided to T-Mobile, Dr. Singh testified that there was “no medical reason” to exclude Mr.

14   Roness from working weekends. Dkt. #58-1 at 13. In response to whether Mr. Roness should

15   work a swing shift, Dr. Singh ambiguously stated: “Possibly a swing shift.” Id. Dr. Singh’s

16   testimony is likewise unclear as to whether Mr. Roness’s accommodation required working

17   certain hours or whether it simply required that he work a consistent schedule, regardless of his

18   shift time. Compare Dkt. #58-1 at 13 (“I wouldn’t want [Mr. Roness] to work a graveyard shift”)

19   with id. at 16 (“If he was working a consistent schedule and felt okay and his oximetry was okay,

20   I would think, yeah, he could potentially do that [referring to “try graveyard shift”]).

21          The evidence provided in Plaintiff’s Motion does not justify reconsideration of the Court’s

22   order denying Plaintiff’s motion for partial summary judgment. Viewing these testimonies in the

23
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION
     PAGE - 4
 1   light most favorable to T-Mobile, there exist genuine issues of material fact as to Mr. Roness’s

 2   impairment, T-Mobile’s notice of Mr. Roness’s impairment, and the likelihood that working

 3   without accommodation would create a substantially limiting effect.

 4                                        IV.     CONCLUSION

 5          Having reviewed the relevant briefing, attached declarations, and the remainder of the

 6   record, the Court hereby finds and ORDERS that Plaintiff’s Motion for Reconsideration, Dkt.

 7   #57, is DENIED.

 8

 9          DATED this 26 day of August 2019.

10

11                                               A
                                                 RICARDO S. MARTINEZ
12                                               CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION
     PAGE - 5
